Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Terrence Cross appeals the district court’s orders denying his motions for relief under Fed.R.Crim.P. 36, 18 U.S.C. § 3582(c) (2006), and Fed. R.App. P. 10(e). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. United States v. Cross, No. 2:03-cr-00010-RBS-1 (E.D. Va. filed May 10 & entered May 11, 2011; filed Aug. 26 & entered Aug. 29, 2011; & Sept. 2, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.